Title: To James Madison from Chandler Price (Abstract), 7 February 1805
From: Price, Chandler
To: Madison, James


7 February 1805, Philadelphia. “Joseph Ysnardi Esquire American Consul at Cadiz. has transmitted to me his Account with the United States made up to January 28th. 1804 Balance then in his favor $4834.37/100. against which he informs he drew on 12 September last favor of Anthony Terry for Fifteen hundred dollars.
“He at same time authorises me by his Instructions & Letter of Attorney to receive the balance due him & remit it to him in Produce.
“Permit me to request the favor of you Sir to inform me whether the account is approved & If I may calculate on receiving the Balance on forwarding the Power of Attorney to a freind at Washington at same time please to say whether the Bill above mentioned has appeared & if it met honor.
“Perhaps Sir I am in error in Addressing you. If so be so kind as to correct me & say to whom I ought to make my communications.”
